Citation Nr: 1342263	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Whether a timely notice of disagreement was received for the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred between January 1, 2010, and May 18, 2010, at North Star Emergency Physicians, Canton Potsdam Hospital, Claxton Hepburn Medical Center, St. Lawrence Radiology, and St. Lawrence Internists.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to April 1971.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of decisions by the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York which denied the benefits on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Canandaigua VAMC denied the Veteran's request for reimbursement for unauthorized medical expenses from various providers between January 2010 and May 2010.  The VAMC indicated that the decisions denying reimbursement were provided in June 2010 and July 2010, and the Veteran submitted his notice of disagreement in November 2011.  As the notice of disagreement was not filed within one year of the denials, the VAMC found that his notice of disagreement was untimely.  

In the notice of disagreement, the Veteran's representative indicated that the Veteran was in ICU following treatment for sepsis after stent placement at the VAMC Syracuse.  The representative indicated that the Veteran has been in a nursing home since.  

The Board notes that although there are computer printouts listing dates of the denials, the actual decisions denying reimbursement are not of record.  Moreover, the record does not show the dates these denials were sent to the Veteran.  Additionally, the medical evidence associated with the Veteran's stent placement and resultant stay in the ICU are not of record and may have bearing the present claim.

As such, a remand is necessary to retrieve a copy of the decisions denying reimbursement of unauthorized medical treatment, the notices provided to the Veteran, and treatment records related to stent placement and his stay in the ICU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all decisions denying reimbursement of medical expenses dated between January 1, 2010, and May 18, 2010.  Attempts should also be made to obtain the dispatch dates of these decisions.

2.  Obtain relevant medical records dated in 2010 and 2011 related to the Veteran stent placement and subsequent ICU stay at the Syracuse VAMC.  

3.  After completing the above and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


